UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2010 HYBRED INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado State of Incorporation CIK No. 370 W. Pleasantview Ave. Suite 163, Hackensack, NJ 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Phone: (201) 788-3785 Temporary Time Capital Corp., Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. The Articles of Amendment and bylaws have been amended to reflect the increase of authorize shares from 200,000,000 to 500,000,000, to allow for additional issuances of common shares for the purposes of paying debt and raising additional capital. The effective date of the modifications was June 1, 2010. No change in fiscal year has been adopted. INDEX TO EXHIBITS Exhibit Description None None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HYBRED INTERNATIONAL, INC. By: /s/ Gary Kouletas Gary Kouletas, CEO Date: June 2, 2010
